DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are indefinite because the number average molecular weight quoted in present claim 4 appears to be determined by end-group analysis (see page 10, last paragraph of instant specification) whereas the polydispersity factor (Mw/Mn) is determined by conventional GPC means (see page 11 paragraph 2 of instant specification).  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sunkara et al., US Patent Application Publication No. 2002/0007043 (hereinafter referred to as Sunkara).  
Regarding claims 1-7, Sunkara discloses a process for the manufacture of polytrimethylene ether glycol comprising the steps of: (a) providing (1) 1,3-propanediol reactant selected from the group consisting of 1,3-propanediol and/or oligomers or prepolymers of 1,3-propanediol having a degree of polymerization of 2-9 and mixtures thereof, and (2) a polycondensation catalyst; and (b) polycondensing the 1,3-propanediol reactant to form a polytrimethylene ether glycol at less than one atmosphere pressure, and the product of the process.  In addition, the polytrimethylene glycol has a number average molecular weight greater than 1,500, an APHA color of less than 120, an unsaturation of less than 20 meq/kg, and a content of cyclic ether oligomers of less than 2% (as recited in claims 2-3) (see Abstract).   
In Example 2/Table 1 and Example 6/Table 3, Sunkara discloses a process whereby in a first reaction step polytrimethylene ether is produced by polymerizing 1,3-propanedial followed by a second step whereby the product from said first step is purified under reduced pressure less than 1 torr (mm Hg) and a temperature of 175-190°C (reading on claims 5-7) (Para. [0018]).  This process produces a polytrimethylene ether glycol having a molecular weight of around 2000 and a number average molecular weight of 1000-5000 giving a molecular weight distribution and a polydispersity ranging from 1.5 to 2.1 that encompasses and overlaps the range recited in claims 1 and reads on claim 4 (Para. [0021]-[0022]).  

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sunkara in view of Dorai et al., US Patent No. 5,282,929 (hereinafter referred to as Dorai).  
Regarding claim 8, Sunkara discloses all the limitations discussed above including a distillation step, Sunkara but does not, however, explicitly disclose the limitations of claim 8. 
	Dorai discloses polyether glycols, especially poly(tetramethylene ether) glycol (PTMEG) having a narrow molecular weight distribution of about 1.90 to 2.07, are made by a process wherein the low molecular weight fraction in unit operations using at least one short-path distillation evaporator.  In these units, PTMEG is subjected to temperatures in the range of 150-190°C with the hold-up time varying between 10-200 seconds.  The required vacuum to force the separation of the low molecular weight PTMEG varies between 0.001 mm and 1.0 mbar.  PTMEG residue from the distillation unit is also characterized by its low water content and low concentration of oligomeric cyclic ethers.  It would have been obvious to one of ordinary skill in the art at the time of the invention as it is a combination of prior art elements according to known methods to yield predictable results as both processes include substantially similar steps and products.  	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771